DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 11/16/2020, NOT the amendment dated 11/19/2020, has been considered and entered into the record.  The instant claims now require a pre-gelatinizing agent with a local minimum viscosity temperature of 110oC or lower with the term “local minimum viscosity temperature” define in claim 1. The previously applied Oshima reference fails to teach the claimed local minimum viscosity temperature for the reasons set forth in Applicant’s remarks.  Accordingly, the previous rejections based upon Oshima et al. are withdrawn.  Claims 1–11, 13, 14, and 16–21 remain pending with claims 13 and 14 withdrawn from consideration.  Claims 1–11 and 16–21 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–4, 7–9, and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP H 10-237196 A) in view of Fukutani (US 2011/0294954 A1).
Oshima teaches a tow prepreg comprising reinforcing carbon fibers, wherein the reinforcing fibers are impregnated with a composition comprising epoxy resin, acrylic resin particles, and a curing agent.  Oshima abstract.  The acrylic resin particles (i.e., pre-gelatinizing agent) may be core-shell particles comprising methacrylate and have a size ranging from 0.1–1 micron and have a minimum viscosity temperature ranging from 60–110oC.  Id. ¶¶ 19–23, 28, 52, Examples.  The impregnating composition has a viscosity ranging from 0.5–20 Pa*s at 25oC.  Id. abstract. 
With regard to the average particle size of the pre-gelatinizing agent, Oshima teaches that the particles may range in size from 0.1–1 micron.  Oshima ¶ 22.  Accordingly, it would have been obvious to have used particles with the claimed average diameter as the particle size ranges of the Oshima and the instant claims overlap.   
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used particles with an average diameter within the claimed range.  The motivation would have been obvious to explore the ranges for each component in the course of routine engineering optimization/experimentation to successfully achieve the flame retardant resin composition.  Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in the claims are considered to be within the level of ordinary skill in the art.  It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff
Oshima fails to teach or suggest a pre-gelatinizing agent with a local minimum viscosity temperature of 110oC or lower.
Fukutani teaches a vinyl polymer powder particles comprising a shell and core that is superior in dispersibility to curable epoxy compositions and is useful as a pre-gelatinizing agent.  Fukutani abstract, ¶¶ 38, 81.  The particles preferably have an average size of less than 1 micron.  Id. ¶ 59.  
It would have been obvious to one of ordinary skill in the art to have replaced the pre-gelatinizing agent of Oshima with that Fukutani as the vinyl polymer powder particles offer superior dispersibility to curable epoxy compositions.
The pre-gelatinizing agent particles of Fukutani are made of many of the same polymerizable vinyl monomers listed by Applicant, such as methacrylate and methacrylates containing functional groups.  See Spec. ¶¶ 50–51; Fukutani ¶¶ 94–99.  Accordingly, it is reasonable that the pre-gelatinizing agent of Fukutani would yield the required local minimum viscosity temperature as particle composition, structure, and size all directly impact local minimum viscosity temperature and those of the prior art are the same as those used by Applicant.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.
With regard to claims 4 and 7, although Oshima and Fukutani do not explicitly teach the claimed features of an original particle shape that is not observable in any magnification; and a matrix resin viscosity at 30oC of 5–300 Pa*s, it is reasonable to presume that the claimed properties are inherent to the combined prior art.  Support for said presumption is found in the use of like materials (i.e., core-shell methacrylate particles at the claimed diameter and matrix viscosity from 0.5–20 Pa*s at 25oC).  The In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties of an original particle shape is not observable in any magnification; and a matrix resin viscosity at 30oC of 5–300 Pa*s would obviously have been present one the prior art product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The acrylic resin particle may be present at levels of 5–35 parts by weight per 100 parts epoxy resin and the curing agent is present at 75–110 parts by weight per 100 parts epoxy resin.  See Oshima ¶¶ 23–24.  With regard to the claimed curing agent levels, it would have been obvious to have used curing agent at 0.5–50 parts by mass as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 17 requires that the pre-gelatinizing agent exists as particles in the matrix resin composition at a temperature ranging from 10–30oC.  The pre-gelatinizing agent particles of Oshima are measured at 25oC.  See Oshima abstract.  Accordingly, the pre-gelatinizing agent of Oshima is in particle form within the claimed temperature range.
Claim 18 requires that that pre-gelatinizing agent quickly dissolves or becomes swollen at a temperature ranging from 50–110oC within epoxy resin.  Oshima teaches that the pre-gelatinizing agent particles dissolve or become swollen at “high temperatures” within the epoxy resin.  Id.  It is reasonable to presume that the particles of .
Claims 5, 6, 10, 11, and 19–21 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima and Fukutani as applied to claim 1 above, and further in view of Harada (WO 2013/183667 A1).  The US version of the WO document (US 2015/0148451 A1) will be cited for convenience in this rejection.  Oshima and Fukutani fail to teach the use of epoxy curing agent boron trihalide-amine or trichloride-amine complexes or the tow prepreg to make a composite material pressure vessel.
Harada teaches a resin composition comprising epoxy resin, a boron trichloride-amine complex curing agent, and rubber particles.  Harada abstract, ¶¶ 94–99.  The resin composition may be used to impregnate a tow prepreg that is wound to form a composite material pressure vessel on a liner.  Id. ¶¶ 12, 56–60.  
The ordinarily skilled artisan would have found it obvious to have used the boron trichloride-amine complex curing agent of Harada to form a composite material pressure vessel because the curing agent has excellent solubility in epoxy and gives the composition excellent pot life and results in a final product.  See id. ¶ 98.


Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786